Citation Nr: 0628696	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of crush 
injury, right leg with post-operative femoral popliteal 
artery bypass graft, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Navy from March 1965 
to March 1969 and in the Coast Guard from August 1974 to 
October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded for further development, in 
an October 2003 Board decision.  While the claim was on 
appeal, the RO increased the veteran's disability rating to 
40 percent; effective April 2000, the date the claim was 
received. 


FINDING OF FACT

Residuals of a crush injury, right leg with post-operative 
femoral popliteal artery bypass graft, are currently 
manifested with claudication after walking 25 to 100 yards; 
trophic changes; and ankle/brachial index of 0.52. 


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals crush 
injury, right leg with post-operative femoral popliteal 
artery bypass graft, currently evaluated as 40 percent 
disabling are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Code 7114 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for an increased rating was 
received in April 2000.  In correspondence dated in 
March2001, June 2004, and April 2005, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, a VA was examination performed, and all 
available evidence has been obtained in this case.  The 
veteran also identified Social Security records which were 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Factual Background

Service medical records reflect that the veteran sustained a 
crush injury to his right leg in 1975.  He underwent multiple 
vein grafting surgeries as a result, to include a repeat 
femoral popliteal bypass procedure.  The veteran currently 
has only one artery providing circulation for his right leg 
resulting in decreased circulation. 

The veteran underwent a VA fee-based evaluation in January 
2001.  Subjective complaints included pain, cramps and aches 
in the right calf.  The pain interfered with his sleep at 
night.  The veteran reported pain in his right foot when he 
walked about 50 to 60 feet, with symptoms appearing more 
rapidly in cold weather conditions.  Standing for long 
periods of time aggravated the leg pain.  Objective 
examination findings showed no gross abnormalities, no signs 
of ischemia, gangrene, or significant atrophic changes.  Hair 
was present on all toes of the right foot and no 
discoloration of the foot was noted.  No ulcerations were 
noted.  Capillary refill and the range of motion and sensory 
function in the foot were noted to be good.  Right peripheral 
pulses were as follows: femoral pulse of 2+; popliteal was 1-
2+; and the dorsalis pedis and posterior tibialis pulses were 
both diminished and all zero to trace.  The veteran reported 
that he had not advanced in his employment because he could 
not do additional work involving walking and prolonged 
standing.  The veteran's non-strenuous daily activities were 
not affected by the residuals of the surgeries.

During a March 2004 VA examination the veteran reported right 
leg cramping when walking up to100 feet and leg cramping at 
night which disturbed his sleep.  The examiner observed 2+ 
pulses in the right leg dorsalis pedis and popliteal pulses.  
The veteran's leg was noted to be warm in temperature and red 
in color.  Vascular laboratory testing included Doppler wave 
form analysis of the right lower extremity.  The right 
brachial/ankle index was 0.52.  The interpretation of the 
study, indicated evidence of moderate-to-severe multilevel 
right lower extremity arterial occlusive disease.

In a June 2005 statement in support of his claim, the veteran 
indicated the increased severity of his disability had caused 
him to leave the work force.  He stated that he had recently 
been awarded Social Security benefits as well.

Social Security Administration (SSA) disability records were 
obtained and indicated the veteran was awarded disability 
benefits in February 2005, based on a primary diagnosis of 
Charcot-Marie-Tooth disease and a secondary diagnosis of 
peripheral arterial disease.  Included in these records is a 
June 2001 Doppler study which showed an arterial pressure 
index of 0.7 in the right ankle at that time.  A January 2005 
record of R.I.S., M.D. noted the veteran could walk for up to 
150 feet before having to stop and rest.  A later February 
2005 examination report of R.F.C., M.D. indicated the veteran 
was able to walk less than 150 feet.  

In a report of contact as part of the development of the SSA 
disability claim, the veteran, in January 2004 related that 
he was unable to walk more than 75 feet without getting 
charley horses in his calf, and complained of increased 
coolness and numbness in his right foot- which made walking 
worse.  He was not receiving any treatment.

At a December 2005 VA examination, the veteran reported right 
leg rest pain and pain after walking 25 to 100 yards.  
Objective findings showed no ulcerations, coldness, edema, or 
gangrene were present.  The right leg was normal in color, 
although deep scarring to the upper and lower right 
extremities were noted.  Trophic changes included thin skin 
and absent hair.  The right leg had a cool temperature.  

The diagnosis was moderate to severe multi-level right lower 
extremity arterial occlusive disease involving the right 
iliofemoral, superficial femoral, and tibioperoneal arterial 
segments.  Raynaud's Syndrome, varicose veins and 
arterivenous fistula were not observed.  The examiner also 
noted that nearly all of the veteran's daily activities such 
as chores, shopping, exercise, daily grooming, recreation 
were impacted by the residuals of the crush injury due to 
decreased mobility, weakness or fatigue, decreased strength, 
lower extremity pain, and problems with lifting and carrying.

Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  


711
4
Arteriosclerosis obliterans:
Ratin
g

Ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or 
less
100

Claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less
60

Claudication on walking between 25 and 100 yards 
on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less
40

Claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachial 
index of 0.9 or less
20
Note 1: The ankle/brachial index is the ratio of the systolic 
blood pressure at the ankle (determined by Doppler study) 
divided by the simultaneous brachial artery systolic blood 
pressure. The normal index is 1.0 or greater.
Note 2: Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.
Note 3: These evaluations are for involvement of a single 
extremity. If more than one extremity is affected, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7114 (2005)

The veteran contends he is entitled to a disability 
evaluation in excess of 40 percent for the residuals of a 
crush injury because his condition has worsened.  The Board 
has considered his contentions, but finds that the 
preponderance of the evidence is against the claim.  

Upon review of the probative medical evidence of record, the 
Board is of the opinion that the assignment of a 40 percent 
disability evaluation, and no higher, for the veteran's 
residuals, crush injury, right leg with post-operative 
femoral popliteal artery bypass grafts was proper.  

The cumulative medical evidence fails to meet the criteria 
for the next highest disability rating, which is 60 percent.  
A 60 percent evaluation requires a showing of claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  

The Board observes that the multiple examinations conducted 
for both VA and SSA benefit purposes reflect that the 
veteran's lower right extremity has never been observed to 
have persistent coldness or an ankle/brachial index of 0.5 or 
less.  The most recent examination indicated his 
ankle/brachial index was higher than 0.5, although not 
excessively.  However, the Board also notes that with the 
exception of the January 2001 examination, claudication has 
not been observed after walking less than 25 yards.  
Objective findings reflect the veteran was able to walk up to 
33 yards (100 feet) without pain during the March 2004 
examination and; between 25 and 50 yards based on the 2005 
SSA eligibility examinations and between 25 to 100 years 
during the December 2005 VA examination.  Thus, the Board 
observes that the veteran's symptoms most closely approximate 
the criteria for a 40 percent evaluation.

The Board is sympathetic with the veteran's assertions of 
pain, fatigue, impaired mobility and ability to perform daily 
activities associated with the residuals of his crush injury, 
right leg with post-operative femoral popliteal artery bypass 
grafts, as reflected in the findings of SSA disability 
determination, and VA examinations.  However, his complaints 
of pain and limited function are already contemplated in the 
currently assigned evaluations and the rating schedule does 
not require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Accordingly, the preponderance of the objective medical 
evidence does not support a disability rating in excess of 40 
percent for residuals; crush injury, right leg with post-
operative femoral popliteal artery bypass grafts.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An increased evaluation percent for residuals, crush injury, 
right leg with post-operative femoral popliteal artery bypass 
grafts, currently evaluated as 40 percent disabling is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


